In a matrimonial action, the defendant husband appeals from so much of a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated March 12, 1984, as awarded $4,000 in counsel fees to the plaintiff wife.
Judgment reversed, insofar as appealed from, without costs or disbursements, award of counsel fees vacated, and matter remitted to Special Term for a hearing and new determination with respect to counsel fees.
Defendant argues, and plaintiff concedes, that the matter should be remitted to Special Term for a hearing on the issue of plaintiff’s entitlement to an award of counsel fees (see, *436Domestic Relations Law § 237). We agree. We would also direct the parties’ attention to the requirements of 22 NYCRR 699.11, 117.2. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.